Citation Nr: 1617048	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as the result of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to October 1971.

This case comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was later transferred to the RO in Montgomery, Alabama.

Prior to changes in the law concerning the eligibility for presumptive service connection for ischemic heart disease for certain veterans exposed to tactical herbicides, the Veteran had filed a similar claim for service connection for ischemic heart disease, which was denied in July 2008.  That decision was not appealed.  Due to the change in the law, the Veteran is not required to submit new and material evidence before this appeal can be considered on its merits.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).

This appeal previously came before the Board in June 2015, and was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's post-service records of medical treatment indicate a diagnosis of coronary artery disease.  He attributes this condition to his claimed exposure to the tactical herbicide Agent Orange during military service.  Exposure to tactical herbicides is presumed for veterans who served in Vietnam and in the Korean demilitarized zone (DMZ) at specific times.  See 38 C.F.R. § 3.307 (2015).  But the Veteran does not claim to have served either in Vietnam or in the Korean DMZ.  Instead, he claims he was exposed to Agent Orange at Fort Dix, New Jersey.  

Service personnel records confirm that the Veteran was stationed at Fort Dix.  But his claim that he was exposed to Agent Orange when he was there is inconsistent with information from certain studies about where Agent Orange was tested or stored.

In evaluating this claim, the Board has reviewed a list compiled by VA of military bases and installations outside of Vietnam where tactical herbicides, including Agent Orange, were tested and stored.  This list is available at the link below:

http://www.publichealth.va.gov/docs/agentorange/dod_herbicides_outside_vietnam.pdf

The Board also reviewed a December 2006 report prepared by Alvin L. Young, 
Ph.D., for the United States Department of Defense entitled The History of the US Department of Defense Programs for the Testing, Evaluation and Storage of Tactical Herbicides.  The purpose of this report was to provide an official compilation of locations and dates outside of Vietnam where the U.S military used tactical herbicides and where U.S. military personnel were likely exposed to tactical herbicides.  This report is available through the link below:

www.dtic.mil/cgi-bin/GetTRDoc?AD=ADA534602
  
These studies have not previously been made part of the record and the Veteran has not had an opportunity to respond to them.  On remand, the AOJ should send the Veteran a printed copy of both studies.  He should be provided with copies of these studies and be asked to explain why he believes that the substance to which he was exposed at Fort Dix was Agent Orange.  He should have the further opportunity to provide any additional information corroborating the use or storage of tactical herbicides at Fort Dix.

The Board previously remanded this case, in part, to obtain records concerning open-heart surgery, which the Veteran claims occurred at a hospital in Alabama, which is now closed.  Because the hospital had closed, the AOJ sent the Veteran a letter asking him to identify the specific surgeon who performed the operation and to authorize the release of any relevant records.  The Veteran did not respond to this letter.  The record includes other records from the relevant hospital from 1987 and from between 1992 and 1994.  But these records do not mention open-heart surgery.  There may, however, be another way of obtaining the requested records.  Financial disclosure forms submitted by the Veteran suggest that, for many years, he has received disability benefits from the Social Security Administration (SSA).  The AOJ has not previously requested copies of his claims file from the SSA.  Because the SSA granted disability benefits to the Veteran before the closure of the relevant hospital, it is possible that copies of the missing records could be located in his SSA claims file.  On remand, the AOJ should request copies of the Veteran's SSA records, to include any medical records obtained by that agency during the pendency of his claim for disability benefits.

Finally, the AOJ arranged a VA examination and obtained a medical opinion from the examiner.  In the examiner's opinion, it is less likely than not that the Veteran's current coronary artery disease was the result of any in-service disease, injury or event.  She provided the following explanation for her opinion: "Veteran had a diagnosis of chest wall pain during military service which is not related to coronary artery disease.  More than 20 years later, he was diagnosed with coronary artery disease.  There is no indication provided of exposure to agent orange."  

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App.  295, 301 (2008)).  The examiner did not explain why his coronary artery disease is unrelated to the Veteran's chest wall pain during military service.  The case should therefore be remanded to obtain an addendum opinion.  Moreover, hospital records from 1987 mention an "I/VI systolic ejection murmur" and 1992 hospital records describe a pulmonary embolus.  The examiner identified 1999 as the first year coronary artery disease was diagnosed. The addendum opinion should attempt to explain whether these medical events indicate that the disease may have been present prior to 1999.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Social Security Administration and obtain, if available, any records pertinent to the Veteran's coronary artery disease and any associated disorders.  

2.  The AOJ should also request that the Veteran complete a medical authorization to obtain records from the appropriate records depository for the Carraway Methodist Medical Center in Birmingham, Alabama (the original hospital by that name has since closed) regarding the Veteran's claimed 1988 open heart surgery at that facility. 

3.  The AOJ should mail to the Veteran and his representative paper copies of the Agent Orange studies described in this remand suggesting that Fort Dix, New Jersey was not one of the locations outside of Vietnam where tactical herbicides were tested or stored (the Board has uploaded these documents into VBMS).  The Veteran should be invited to describe the substance that he believes he was exposed to at Fort Dix and to explain why he believes that the substance was a tactical herbicide.  He should have the opportunity to provide any other information to corroborate his claim that tactical herbicides were tested or stored at Fort Dix.  The Veteran should also be given the opportunity to provide additional information or records concerning the open-heart surgery which he indicates took place in 1988.

4.  Provide the physician who examined the Veteran in September 2015 with access to the Veteran's VBMS and Virtual VA electronic claims files.  If the September 2015 VA examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  The need for additional examination is left to the discretion of the examiner.

After reviewing the claims file and any personal examination, if necessary, the VA examiner should provide an opinion on the issue of whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's coronary artery disease had its onset during active duty service or is otherwise etiologically related thereto, taking into consideration relevant in-service and post-service documented history, the Veteran's own assertions, and any reasonably substantiated instance of hazardous occupational chemical exposure in service.

In explaining his or her opinion, the examiner must provide a medical explanation why the Veteran's symptoms of chest wall pain in service did not represent the manifestation of coronary artery disease.  Additionally, the examiner should explain the significance, if any, of the 1987 hospital records describing an "I/VI systolic ejection murmur." 

If the examiner determines that any of the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

5.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

